DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on November 18, 2022.
Claims 1-20 have been amended.
Claims 1-20 have been examined and are pending.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
In view of Applicant's filing of an electronic terminal disclaimer, approved on 11/21/22, the non-statutory double patenting rejection is withdrawn.
In view of Applicants' new abstract, the objection to the specification is withdrawn.
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
Applicants have argued the cited art fails to teach, suggest, or disclose the amended limitation "determine style features of the generated custom code, the style features comprising formatting characteristics of the custom code that are specific to a particular user, the determined style features comprising a first feature; and in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the particular user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature associated with the particular user." as recited by claim 1. Specifically, Applicants argued:
"To the contrary, Goodsitt actually teaches away from, or at a minimum is plainly
inconsistent with, the amended claim elements. "A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed
invention." WL. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 U.S.P.Q. 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (M.P.E.P. § 2141.02). In particular, the amended claim language clarifies that the "formatting characteristics" that are a part of the recited "style features" are "specific to a particular user". Furthermore, the amended Claim 1 recites "determining that at least the first feature is outside a corresponding threshold range of a first predefined feature associated with the particular user." Support for these amendments can be found in the original specification at least at page 12, lines 6-27. To the contrary, Goodsitt avoids user specific "style features" and, instead, rewrites the source code to follow more traditional "patterns or conventions that programmers follow." See Goodsitt at column 2, lines 1-14. In other words, Goodsitt shuns the individual styles of particular users in favor of "patterns or conventions that programmers follow", etc." (Remarks, pages 16-17)

Examiner respectfully disagrees. In contrast to Applicant's assertions, the programming conventions taught by Goodsitt can be team specific or programmer specific. In other words, when Goodsitt checks the name of a function variable input by a programmer for a deviation in the naming convention of that variable, the input variable name can be checked against a naming convention used by a team the programmer belongs to, or a naming convention used by the programmer independent of a team's conventions. This is borne out by the manner in which Goodsitt stores programming conventions:
"A system is described which recognizes patterns or conventions that programmers follow when writing source code and creates a repository for these patterns. The system makes suggestions for variable names based on the stored patterns. The system can suggest variable names that are closest to the convention (e.g., the convention demonstrated by the stored pattern) and alert the programmer when the programmer deviates from the convention." (Abstract; emphasis added)

"In an example embodiment, a computer system (or server) can include a set of mappings stored on a database of the computer system. These mappings can display relationships or associations between functions (or syntax) and variable names. For example, a mapping can establish that for the function “open . . . as,” in one instance, the variable names FilePath and ObjectFile are used." (col. 2:38-44; emphasis added)

"In one example embodiment, the mappings can be defined manually. For example, a programmer, based on the programmer's experience can create various mappings for various functions (or syntax). The programmer can specify, e.g., as a rule or other code implementing the mapping, that each time the function “open . . . as” is invoked, the variable names FilePath and ObjectFile should be used with this function." (col. 2:45-52; emphasis added)

"In one example embodiment, the module of the computer system can use an identifier of a source code file when storing the mappings for functions and variable names. For example, the module can search for and store mappings that relate to a particular identifier, e.g., the module can search for and store mappings only for one particular programmer or team. For each segment of a source code file, the module can search for and store the mappings only if that segment is related to the particular identifier. For example, if one source code file is written by two programmers, the module can only analyze the segment relating to the one of the programmers that relates to the identifier number. Using the identifier number in creating the mappings, the system of present disclosure can detect conventions at a granular level, e.g., the system can detect conventions for each programmer, each time or each company." (col. 4:34-49; emphasis added)

Applicants also argued that the portions of Goodsitt cited by Examiner (col. 8:39-44 and col. 3:7-10) do not correspond to the limitation "determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task;". Specifically, Applicants argued:
"In addition to the patentable distinctions set forth above, amended Claim 1 recites, in part, "determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task". Notably, the "identified keywords" recited in this element refers back to the previously recited "first keyword" and "second keyword" for which the Office Action relied on specific terms from Allen, including "balance" for the "first keyword" and "withdrawal" for the "second keyword." Accordingly, the mapping of Allen to the recited element "determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task" must be "based on" the previously identified terms, including "balance" for the "first keyword" and "withdrawal" for the "second keyword." It is not. Instead, the Office Action relies on a portion of Allen that is unrelated to these previously identified keywords of "balance" and "withdrawal." In particular, the Office Action relies on col. 8:39-44 and col. 3:7-10 of Allen which only generically refers to code generation but, significantly, does not do so "based on"
the identified keywords of "balance" and "withdrawal", which it must because the recited claim language explicitly recites that the "determine" operation is "based on the identified
keywords." Accordingly, the Office Action impermissibly fails to consider each and every
word of the claim when considering patentability. This is impermissible. As a reminder, "All words in a claim must be considered in judging the patentability of that claim against the prior art." M.P.E.P. § 2143.03 (citing In re Wilson, 424 F.2d 1382, 165 U.S.P.Q. 494,496 (C.C.P.A. 1970)). Because the Office Action fails to consider "based on the identified keywords" from Claim 1 when rejecting this claim element, the Office Action fails to establish a prima facie case of obviousness." (Remarks, pages 17-18)

Examiner respectfully disagrees. In the same manner that the limitation "determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task;" should be read in the context of the previous limitations "receive an input comprising a request to perform a first computing task;" and "identify keywords in the input, the keywords comprising at least one first keyword and at least one second keyword;" as Applicants laid out in their arguments, so should the mapping of the limitation in question be read in the context of the previously cited paragraphs and Figures. For example, previously cited Figure 3B clearly shows generated code line entries featuring the variable "balance" (first keyword) and the method "withdrawal" (second keyword). Thus, the source code generated based upon the parsed natural language problem and retrieved knowledgebase data (cited in col. 8:39-44 and col. 3:7-10) is at least reflected in previously cited Figure 3B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9619209 B1 - hereinafter "Allen", in view of US 10817264 B1 - hereinafter "Goodsitt".

With respect to claim 1, Allen teaches,
A system comprising: - Fig. 2
a source code repository configured to store source code entries associated with a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
a code generator communicatively coupled to the source code repository, the code generator comprising a processor configured to: - "code generation server" - Fig. 2.
receive an input comprising a request to perform a first computing task; - "At block 505, natural language may be received. In some embodiments, a code generation server 214 may receive a request from a user device 212. The request may include data. In some embodiments, the data may include a natural language problem statement." (col. 8:10-14; Fig. 5)
identify keywords in the input, the keywords comprising at least one first keyword and at least one second keyword; - "At block 510, the natural language may be analyzed. In some embodiments, the natural language engine 218 may receive the data from the data management engine 216." (col. 8:27-29; Fig. 5). "The natural language engine 218 of the code generation server 214 may parse and analyze the natural language problem and determine that the term "bank account" is a subject 332, the term "consists" is a verb 334A, the term "have" is another verb 334B, the term "customer" is an object 336A, "account number" is a second object 336B, and the term "balance" (first keyword) is another object "336C". Based on the training set obtained from the knowledgebase datastore 210, the source code engine 220 may determine that the subject should become the name of the class 340, that the balance 336C should become a variable 344 of type double 342 and may set the value 346 of the variable to 1000.75 based on data received from the request. The source code engine 220 may determine that the phrase following an object should be interpreted into a formula. For example, the term "withdrawal" (second keyword) is an object 338A which may be used to generate a method with a formula 348 of "balance=balance-decrease" based on the phrase that followed the term in the natural language statement." (col. 6:32-51 Fig. 3B)
determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task, - "At block 515, knowledgebase data may be obtained. In some embodiments, the data management engine 216 may obtain the knowledgebase data from a datastore, such as a knowledgebase datastore 210. The data management engine 216 may obtain the knowledgebase data based on the request." (col. 8:39-44). "The code generation server may parse and analyze the natural language problem provided by the user device and may generate source code using the training data obtained from the knowledgebase datastore." (col. 3:7-10)
determine, based on the at least one first keyword, one or more variables appearing in the source code entries of the source code repository to declare in order to perform the first computing task; - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50). "The natural language engine 218 of the code generation server 214 may parse and analyze the natural language problem and determine that the term "bank account" is a subject 332, the term "consists" is a verb 334A, the term "have" is another verb 334B, the term "customer" is an object 336A, "account number" is a second object 336B, and the term "balance" (first keyword) is another object "336C". Based on the training set obtained from the knowledgebase datastore 210, the source code engine 220 may determine that the subject should become the name of the class 340, that the balance 336C should become a variable 344 of type double 342 and may set the value 346 of the variable to 1000.75 based on data received from the request." (col. 6:32-45 Fig. 3B)
determine, based on the at least one second keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50). "The source code engine 220 may determine that the phrase following an object should be interpreted into a formula. For example, the term "withdrawal" (second keyword) is an object 338A which may be used to generate a method with a formula 348 of "balance=balance-decrease" based on the phrase that followed the term in the natural language statement." (col. 6:45-51 Fig. 3B)
generate custom code in the programming language; - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50)
Allen does not explicitly teach the following limitations which, in the analogous field of software development, are taught by Goodsitt.
For example, Goodsitt teaches:
determine style features of the generated custom code, - "In one example embodiment, a programmer can type source code in an editor, and as the programmer types variable names (style features) in the editor, the editor evaluates the variable names and makes recommendations if the variable names deviate from a convention." (col. 6:20-24); the style features comprising formatting characteristics of the custom code that are specific to a particular user, - "In one example embodiment, a programmer can type source code in an editor, and as the programmer types variable names in the editor, the editor evaluates the variable names and makes recommendations if the variable names deviate from a convention." (col. 6:20-24; emphasis added); the determined style features comprising a first feature; and - "The editor 301 can enable the user to enter text through a keyboard, e.g., keyboard 102." (col. 7:54-56) "The editor 301 can further transmit the text 302 to a module to evaluate the text 302 and make recommendations where a convention is ignored. The module can be stored and executed on the client device 200 or on a computer system in communication with the client device 200. In this example embodiment, by using the variable argument name “A” (first feature) for the function “open . . . as,” the user deviated from a convention that requires the user to use the variable argument name “FilePath” for this variable argument." (col. 7:61-8:2; Fig. 3)
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the particular user, - "In this example embodiment, by using the variable argument name “A” (first feature) for the function “open . . . as,” the user deviated from a convention that requires the user to use the variable argument name “FilePath” for this variable argument. Accordingly, the editor 301 can alert the user." (col. 7:65-8:3) "In one example embodiment, the editor 301 can display a popup window 303 over the text 302 to alert the user about the deviation from the convention." (col. 8:4-6) "...the system of present disclosure can detect conventions at a granular level, e.g., the system can detect conventions for each programmer, each time or each company." (col. 4:46-49); automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature associated with the particular user. - "In one example embodiment, the editor 301 can substitute the variable argument name with an appropriate variable argument name whenever the user deviates from the convention. For example, the editor 301 can automatically substitute the name “A” with the name “FilePath” every time the user uses the variable argument name “A” for the function “open . . . as.” (col. 8:8-16) "...the system of present disclosure can detect conventions at a granular level, e.g., the system can detect conventions for each programmer, each time or each company." (col. 4:46-49)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen with Goodsitt's teachings because doing so would provide Allen's system with the ability to facilitate determining a convention used in writing source code, as suggested by Goodsitt (col. 4:10-12).

With respect to claim 8, Allen teaches,
A method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Allen teaches,
A device, comprising: - Fig. 2
a memory configured to store a source code repository comprising source code entries associated with a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
a hardware processor communicatively coupled to the memory, the hardware processor configured to: - Fig. 2.
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 4, 11 and 18, Goodsitt teaches,
after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, provide the custom code with the edited first feature to the particular user. - "In one example embodiment, the editor 301 can display a popup window 303 over the text 302 to alert the user about the deviation from the convention. In this example embodiment, the window 303 displays the appropriate name for the variable argument “A” according to the convention. In one example embodiment, the editor 301 can substitute the variable argument name with an appropriate variable argument name whenever the user deviates from the convention. For example, the editor 301 can automatically substitute the name “A” with the name “FilePath” every time the user uses the variable argument name “A” for the function “open . . . as.” (col. 8:4-16) "In one example embodiment, the module may alert the programmer only if the programmer deviates from a convention by more than a threshold value. The threshold value can define how close two strings (e.g., variable names) need to be in order for the module to consider them similar or equal." (col. 6:37-42)

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Goodsitt, in view of US 20170123963 A1 - hereinafter "Koren".

With respect to claims 2, 9 and 16, Goodsitt teaches:
in response to determining that the style features do not correspond to the predefined style features associated with the particular user, automatically edit the custom code such that the style features correspond to the predefined style features. - "In one example embodiment, the editor 301 can display a popup window 303 over the text 302 to alert the user about the deviation from the convention. In this example embodiment, the window 303 displays the appropriate name for the variable argument “A” according to the convention. In one example embodiment, the editor 301 can substitute the variable argument name with an appropriate variable argument name whenever the user deviates from the convention. For example, the editor 301 can automatically substitute the name “A” with the name “FilePath” every time the user uses the variable argument name “A” for the function “open . . . as.” (col. 8:4-16) 
Allen does not explicitly teach the following limitations. However, in the analogous field of software development, Koren teaches:
a style repository configured to store a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the particular user is stored in the style repository; and - "In an example embodiment, one or more of the factors used in the analysis engine 112 may be deduced by the analysis engine 112 rather than simply received as, for example, metadata. For example, a source code style may be deduced by comparison of snippets of the changed source code to various stored programming styles. Certain programmers and/or teams may develop certain styles that can be identified through this analysis." [0027]. "A CI system watches a code repository for changes to source code, as provided by source control management ( SCM) components. As soon as a change to a code base is committed, the CI system builds the code and runs one or more quality tests." [0003]
the code generator communicatively coupled to the style repository, - "For example, a source code style may be deduced by comparison of snippets of the changed source code to various stored programming styles." [0027]. "A CI system watches a code repository for changes to source code, as provided by source control management (SCM) components. As soon as a change to a code base is committed, the CI system builds the code and runs one or more quality tests." [0003]; the processor further configured to: determine that the style features do not correspond to predefined style features indicated by a first style profile associated with the particular user; and - "For example, the SCM client 106A-106C may identify a particular programmer as having coded a particular source code change, but the pattern analysis may reveal that the style of the source code change is not the same as the style typically used by the particular programmer." [0027]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Koren's teachings because doing so would provide Allen/Goodsitt's system with the ability to prevent irrelevant tests from being performed on code sections that don't require such tests, as suggested by Koren [0005].

Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Goodsitt, and in view of US 20140280110 A1 - hereinafter "Simitsis".

With respect to claims 5, 12 and 19, Allen teaches,
source code entries stored in the source code repository; - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
include at least a portion of the determined first entry of the source code in the custom code. - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50);
Allen does not explicitly teach the following limitations which, in analogous art for software development, are taught by Simitsis.
For example, Simitsis teaches:
a story repository configured to store natural-language descriptions of the source code entries; and the code generator communicatively coupled to the story repository, - "Source code repository 114 may be utilized to store source code text and its associations with natural language descriptions...Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; Fig. 1
the processor further configured to: identify, based on the keywords identified in the input, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the first computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
determine a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Simitsis' teachings because doing so would provide Allen/Goodsitt's system with the ability to increase the likelihood of finding requested source code by employing natural language descriptions of source code, as suggested by Simitsis [0007-0008].

With respect to claims 7 and 14, Allen teaches,
source code entries stored in the source code repository; - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
receive a user query comprising a request to perform, sequentially, an initial computing task followed by a subsequent computing task; - "At block 505, natural language may be received. In some embodiments, a code generation server 214 may receive a request from a user device 212. The request may include data. In some embodiments, the data may include a natural language problem statement." (col. 8:10-14; Fig. 5). See problem statement in Fig. 3B.
Allen does not explicitly teach the following limitations which, in analogous art for software development, are taught by Simitsis.
For example, Simitsis teaches:
a story repository configured to store natural-language descriptions of the source code entries; and the code generator communicatively coupled to the story repository, - "Source code repository 114 may be utilized to store source code text and its associations with natural language descriptions...Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; Fig. 1
the processor further configured to: identify, based on keywords identified in the user query, a first natural-language description stored in the story repository associated with performing the initial computing task, - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
identify, based on keywords identified in the user query, a second natural-language description stored in the story repository associated with performing the subsequent computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
identify, based on keywords identified in the user query, a third natural-language description stored in the story repository associated with sequentially performing the initial computing task followed by the subsequent computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
present only the third natural-language description to the user for selection; in response to receiving a selection of the third natural-language description from the user, provide a first source code entry associated with the third natural-language description to the user. - "Referring back to FIG. 2, each section of source code whose description at least partially matches a request may be obtained, as shown in block 204." [0017]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Simitsis' teachings because doing so would provide Allen/Goodsitt's system with the ability to increase the likelihood of finding requested source code by employing natural language descriptions of source code, as suggested by Simitsis [0007-0008].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Goodsitt, and in view of US 20140280110 A1 - hereinafter "Simitsis", and in view of US 20110107309 A1 - hereinafter "Baron".

With respect to claims 6, 13 and 20, Allen teaches,
source code entries stored in the source code repository; - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
the processor further configured to: receive a user query comprising a request to perform a second computing task - "At block 505, natural language may be received. In some embodiments, a code generation server 214 may receive a request from a user device 212. The request may include data. In some embodiments, the data may include a natural language problem statement." (col. 8:10-14; Fig. 5); using a first set of variables; - "The natural language engine 218 of the code generation server 214 may parse and analyze the natural language problem and determine that the term "bank account" is a subject 332, the term "consists" is a verb 334A, the term "have" is another verb 334B, the term "customer" is an object 336A, "account number" is a second object 336B, and the term "balance" is another object "336C". Based on the training set obtained from the knowledgebase datastore 210, the source code engine 220 may determine that the subject should become the name of the class 340, that the balance 336C should become a variable 344 of type double 342 and may set the value 346 of the variable to 1000.75 based on data received from the request." (col. 6:32-45 Fig. 3B)
Allen does not explicitly teach the following limitations which, in analogous art for software development, are taught by Simitsis.
For example, Simitsis teaches:
a story repository configured to store natural-language descriptions of the source code entries; and the code generator communicatively coupled to the story repository, - "Source code repository 114 may be utilized to store source code text and its associations with natural language descriptions...Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; Fig. 1
the processor further configured to: identify, based on keywords identified in the user query, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the second computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
present the first natural-language description to the user; receive a selection of the first natural-language description from the user; - "Referring back to FIG. 2, each section of source code whose description at least partially matches a request may be obtained, as shown in block 204." [0017]; Fig. 2
determine a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; using a second set of variables; - "As will be explained further below, each section of text may correspond to a source code template." [0013]. "As will be explained in more detail further below, any constants appearing in the predefined templates may be converted into variables." [0020]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Simitsis' teachings because doing so would provide Allen/Goodsitt's system with the ability to increase the likelihood of finding requested source code by employing natural language descriptions of source code, as suggested by Simitsis [0007-0008].
Allen does not explicitly teach edit the first source code entry by replacing the second set of variables with the first set of variables; and provide the edited first source code entry to the user.
However, in analogous art for software development, Baron teaches:
"As a user edits or adds parameters, terms or elements to a suppression definition, the suppression file editor presents an auto-completion window 301. The auto-completion window provides a set of possible term, element or parameter completions based on a matching of the partial input. The auto-completion window is navigable by peripheral input or by keystroke. Any number of possible completions can be displayed simultaneously and the possible completions can be offered in response to any length of input. " [0025]; Fig. 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen, Goodsitt and Simitsis with Baron's teachings because doing so would provide Allen/Goodsitt/Simitsis' system with the ability to facilitate the editing of source code, as suggested by Baron (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192